DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 15-18, in the reply filed on 10/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2016/0225998, “Kato”) in view of Lee et al. (WO 2017/164632, for which English language equivalent US 2013/0137818 will be used as the citation copy, hereinafter “Lee”). 
Regarding claim 1, Kato teaches polymeric components including multi-unit carbazole structures similar to those presently claimed (e.g., [0010] – [0020], [0070], [0095], teaching that the polymeric component may be coated). Kato fails to specifically teach that the carbazole unit is the same as that of present claim 1. However, in the same field of endeavor of carbazole compounds for use in organic charge-transporting materials ({0003]), Lee teaches a compound reading on the carbazole of claim 1 ([0026], [0059], [0061] — [0069]), and that such a compound helps to improve efficiency and life span when used in light emitting layers ({0024]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have substituted the carbazole compound of Lee for that of Schulte for its improved efficiency and life span when used in light emitting layers (Lee, [0024], [0059], [0026)).
Regarding claim 2, Kato additionally teaches that the polymer may be a homopolymer (i.e., Formula 3 may exist as a single repeating unit, see e.g., [0010], [0060], [0098]). The Examiner notes that each of Formulas 1-4 are described as separate structural units and therefore it would have been obvious to the person of ordinary skill in the art at the time of filing that they may be individually polymerized. 
Regarding claim 3, modified Kato additionally teaches that the compound may read on the claimed Formula 103, wherein the compound is represented as shown below and R1 may be multiple aryl groups or may be an alkylene group and an aryl group (see Lee at, e.g., [0062], [0063]).
    PNG
    media_image1.png
    110
    254
    media_image1.png
    Greyscale

Regarding claim 4, modified Kato additionally teaches that the group corresponding to Ar1 may be an aryl group ([0059] – [0061]). 
Regarding claim 5, modified Kato additionally teaches that the groups corresponding to the claimed Ar2 and Ar3 may be phenyl groups (Lee at, e.g., [0061]).
Regarding claim 6, modified Kato additionally teaches that the groups corresponding to the claimed R1 to R5 may be hydrogen (Lee, [0059] - [0069]; see also Kato, wherein the material may have a main chain wherein the groups corresponding to the claimed R1, R2, and R3 compounds may be hydrogen, see [0096] – [0098]).
Regarding claim 7, modified Kato additionally teaches that the compound may have a formula reading on at least one of those claimed in claim 7. For example, Lee teaches a compound having the structure of P1 (e.g., may be a compound corresponding claim P1, Lee, [0059] – [0069], wherein Ar1, L1, and R1 are benzene; and see Lee wherein the chain may have a Y31 equivalent to 6-1, see [0098] and [0010]). 
Regarding claim 8, Kato additionally teaches that the coating may have a molecular weight of from 5000 to 500,000 Da, which reads on the presently claimed range (Kato, [0226], and see [0338] describing a number average molecular weight of 20,000 Da).
Regarding claim 9, Kato additionally teaches that the compound may be used in a coating (Kato, [0095]).
Regarding claim 15, modified Kato additionally teaches a compound wherein the groups corresponding to the L1 to L5 groups may be aromatic groups reading on those claimed (see Lee, at [0059] – [0069], wherein R1 may be a phenyl group, Ar1-Ar3 may be multi-ringed aromatic groups, L1 may be an aromatic phenyl group).
Regarding claim 16, Kato additionally teaches that, for example, tetrahydrofuran may be used as a solvent, which would be expected to have the claimed properties (Kato, [0232]; and see present specification, citing to PG Pub US 2020/0227641, at [0140] reciting that tetrahydrofuran is an exemplary solvent). The Examiner notes that the claimed viscosity is not defined with regard to a temperature, and thus there would be expected to be some temperature wherein the solvent has a viscosity of from 1 to 10 cP (see also Kato at [0226], describing that the viscosity of the coating may be appropriately controlled). 
Regarding claim 17, Kato fails to specifically teach the concentration by volume of the coating material, but teaches generally that the amount of the transporting material by weight in the coating material may be from 0.1 to 20 wt% ([0257], [0258] – [0260]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the volumetric amount to create a suitable coating material and thus to within the claimed range ([0226], [0257]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Lee as applied to claim 9, above, and further in view of Bae et al. (WO 2017095141 A1, for which English language equivalent, US 2018/0354933, will be used as the citation copy, hereinafter “Bae”). 
Regarding claim 10, while Kato teaches the inclusion of various dopant materials ([0262]), Kato fails to specifically teach the inclusion of a p-dopant material. However, in the same field of endeavor of carbazole light emitting materials (and materials for use in light emitting devices, Bae, [0003]), Bae teaches that it is known to dope a carbazole type material with a p-dopant such as a compound including a boron anion ([0224]) in order to provide the host material with a p-semiconductor property ([0187] – [0189], and see generally [0220] – [0230]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included a p-dopant material as the dopant of Kato in order to provide the host material with a p-semiconductor property (Bae, [0187] – [0189], and see generally [0220] – [0230]).
Regarding claim 18, Kato additionally teaches that the dopant material may be included in the amount of 10% and thus on the claimed range ([0346], wherein the dopant may be in an amount of 10% by weight; see also Bae at [0229]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782